Exhibit 10.1

2011 Cash Bonus Awards

 



Executive Officer

   2011 Cash
Bonus*  

Douglas C. Bryant

President and Chief Executive Officer

   $ 327,016   

Robert J. Bujarski

Senior Vice President, Business Development and General Counsel

   $ 105,651   

John M. Radak

Former Chief Financial Officer

   $ 104,963   

Randall J. Steward

Chief Financial Officer

     —     

Timothy Stenzel, M.D./Ph.D.

Chief Scientific Officer

   $ 101,564   

John D. Tamerius, Ph.D.

Senior Vice President, Clinical/Regulatory

   $ 95,561   

 

* To the extent the executive officer elected to participate in the Company’s
2011 Employee Deferred Bonus Compensation Program (the “Program”), the
participating executive officer may have received 50% or 100% of the cash value
of his or her bonus plus an additional premium on such deferred amount in the
form or restricted stock units per the terms and conditions of the Program.